The Court
said, it was a matter of consequence ; and recommended it to the counsel of the other side to consent to the book’s being given in evidence ; which was accordingly done, and no determination given by the Court, (a)
Same Cause.
The Court said, that the copy of a warrant of survey, under the surveyor-general’s hand, and containing his direction to the deputy-surveyor to make the survey, has always been given in evidence : And such a copy was now ruled to be admitted, and was read to the jury, (b)

 See the note to Weston v. Stammers, ante, 2. And see Weidman v. Kohr, 4 S & R. 174.


5) s. p. Motz v. Bolard, 6 S. & R 210.